DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 4 and 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. For purposes of examination, the phrase “substantially perpendicular” will be interpreted as “perpendicular.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,454,664 to MacNeil (hereinafter “MacNeil”) in view of US 2002/0178615 A1 to Saillet (hereinafter “Saillet”) and in further view of US 4,922,636 A to Chen (hereinafter “Chen”). 
	For claim 1, MacNeil discloses a sole structure for an article of footwear (fig. 1), the sole structure comprising: 
a ground-engaging assembly (see fig. 3 below); 

    PNG
    media_image1.png
    385
    1030
    media_image1.png
    Greyscale



including a first traction element (left 29), a second traction element (right 29), a connecting member (anchoring strip 10) extending between and connecting the first traction element and the second traction element (see fig. 3), and a fastener (threading post 28 and sleeve 14) projecting from at least one of the first traction element, the second traction element, and the connecting member in an opposite direction from each of the first traction element and the second traction element (see fig. 3), the fastener including a shaft received by and extending at least partially into molding material (threading post 28 and sleeve 14 received by the inner sole 24 and outer sole 26).
MacNeil does not specifically disclose the molding material comprises: a component including a first bundle of fibers affixed to a substrate; the fastener including a shaft received by and extending at least partially into fibers of the first bundle of fibers; and a resin consolidating the first bundle of fibers. 
However, attention is directed to Saillet teaching it is known in the art of shoe making wherein rigidity is imparted into the sole of a shoe by a layer of a plurality of composite layers based on glass or carbon fibers embedded in a cross-linked polymer resin (para 0015); and wherein a stiffening element is incorporated into a sole unit of footwear by a composite material including synthetic resins in which carbon, aramid or glass fibers are included (para 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the molded material of MacNeil, forming the inner and outer sole, would comprise a component including a first bundle of fibers affixed to a substrate; and said fastener including said shaft is received by and extending at least partially into fibers of the first bundle of fibers; and also includes a resin consolidating said first bundle of fibers, as taught by Saillet, for purposes of imparting enhanced rigidity and stiffness to the sole component. 
MacNeil, as modified, does not specifically disclose a retention feature disposed at an end of the shaft and extending in a first direction away from the shaft, the retention feature operable to engage the fibers of the first bundle of fibers. 
However, attention is directed to Chen teaching an analogous shoe spike assembly (abstract of Chen). Specifically, Chen teaches the spike member comprises an anchor portion having a groove 62 and an additional head extending away from the shaft with edge 64 to provided twisting resistance and a further anchoring the spike assembly into the support member (see fig. 5 below and col. 4, lines 21-37 of Chen). Chen also teaches a variety of other anchoring shapes and types; see figs. 1-13). 

    PNG
    media_image2.png
    475
    543
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein MacNeil would be further modified to comprise a retention feature disposed at an end of the shaft and extending in a first direction away from the shaft, the retention feature operable to engage the fibers of the first bundle of fibers, as taught by Chen, for purposes of providing twisting resistance and a further anchoring the spike assembly into the bundle of fibers. 
MacNeil, as modified, continues teaching a resin consolidating the first bundle of fibers (teachings of Saillet above) and entrapping the connecting member and the fastener to fix a position of the first traction element, the second traction element, and the connecting member relative to the substrate (as discussed above, MacNeil as modified teaches the claimed structure). 

For claim 2, the modified MacNeil teaches the sole structure of Claim 1, wherein at least a portion of the connecting member is entangled in the first bundle of fibers (see fig. 3 of MacNeil). 

	For claim 3, The modified MacNeil teaches the sole structure of Claim 1, wherein the retention feature includes at least one arm extending in the first direction away from the shaft (see fig. 5 of Chen).  

	For claim 4, the modified MacNeil teaches the sole structure of Claim 3, wherein the at least one arm is formed substantially perpendicular to the shaft (see fig. 5 of Chen). 

	For claim 5, The modified MacNeil does not specifically disclose the sole structure of Claim 3, wherein the at least one arm is formed at an acute angle relative to the shaft. However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the arm of the modified MacNeil would be further modified wherein the at least one arm is formed at an acute angle relative to the shaft since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Further, as discussed in claim 1 above, Chen teaches the retention feature may comprise a variety of shapes and sizes. 

	For claim 6, the modified MacNeil teaches the sole structure of Claim 3, wherein the at least one arm extends from the shaft in a direction away from the substrate (see position of the fastener relative to the molded sole portions in fig. 3 of MacNeil). 

	For claim 7, the modified MacNeil teaches the sole structure of Claim 3, wherein the shaft extends through a thickness of the first bundle of fibers (see fig. 5 of Chan). 

	For claim 8, the modified MacNeil teaches the sole structure of Claim 1, wherein the connecting member is at least partially covered by the resin (see fig. 3 of MacNeil). 

	For claim 9, the modified MacNeil teaches the sole structure of Claim 1, wherein the first bundle of fibers includes at least one of carbon fibers, boron fibers, glass fibers, and polymeric fibers (see discussion for claim 1 above). 

	For claim 10, the modified MacNeil teaches an article of footwear incorporating the sole structure of Claim 1 (abstract of MacNeil). 

	For claim 11, MacNeil discloses a method for forming a sole structure for an article of footwear (although it is not shown, it will be understood that the devices of this invention may be molded directly into the soles by methods well known to those skilled in the molding art; col. 3, lines 17-20), the method comprising: 
extending a shaft of a fastener into molding material (threading post 28 and sleeve 14 received by the inner sole 24 and outer sole 26, see fig. 3).

    PNG
    media_image1.png
    385
    1030
    media_image1.png
    Greyscale


	MacNeil does not specifically disclose: attaching a first bundle of fibers to a substrate; extending said shaft of said fastener at least partially into fibers of the first bundle of fibers.
However, attention is directed to Saillet teaching it is known in the art of shoe making wherein rigidity is imparted into the sole of a shoe by layering of a plurality of composite layers based on glass or carbon fibers embedded in a cross-linked polymer resin or substrate (para 0015); and wherein a stiffening element is incorporated into a sole unit of footwear by a composite material including synthetic resins in which carbon, aramid or glass fibers are included (para 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the molding method of MacNeil, forming the inner and outer sole, would further comprise the method step of attaching a first bundle of fibers to a substrate; extending said shaft of said fastener at least partially into fibers of the first bundle of fibers, as taught by Saillet, for purposes of imparting enhanced rigidity and stiffness to the sole component. 	
MacNeil, as modified, continues to teach the fastener projecting from at least one of a first traction element (left 29), a second traction element (right 29), and a connecting member (anchoring strip 10) joining the first traction element and the second traction element to define a ground-engaging assembly (see assembly in fig. 3 of MacNeil above);  
	MacNeil, as modified, does not specifically disclose the method stop of providing the shaft with a retention feature disposed at an opposite end of the shaft than the at least one of the first traction element, the second traction element, and the connecting member, the retention feature extending in a first direction away from the shaft; and engaging the fibers of the first bundle of fibers with the retention feature. 
However, attention is directed to Chen teaching an analogous shoe spike assembly (abstract of Chen). Specifically, Chen teaches the spike member comprises an anchor portion having a groove 62 and an additional head extending away from the shaft with edge 64 to provided twisting resistance and a further anchoring the spike assembly into the support member (see fig. 5 below and col. 4, lines 21-37 of Chen). Chen also teaches a variety of other anchoring shapes and types (see figs. 1-13). 

    PNG
    media_image2.png
    475
    543
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified MacNeil would be further modified to comprise the step of providing the shaft with a retention feature disposed at an opposite end of the shaft than the at least one of the first traction element, the second traction element, and the connecting member, the retention feature extending in a first direction away from the shaft; and engaging the fibers of the first bundle of fibers with the retention feature, as taught by Chen, for purposes of providing twisting resistance and a further anchoring the spike assembly into the bundle of fibers.
MacNeil, as modified, continues to teach the method step of consolidating the first bundle of fibers (teaches of Saillet above) and entrapping the connecting member and the fastener with a resin to fix a position of the first traction element, the second traction element, and the connecting member relative to the substrate (as discussed above, MacNeil as modified teaches the method step of entrapping the connecting member and the fastener with the resin).  

	For claim 12, the modified MacNeil teaches the method of Claim 11, further comprising entangling at least a portion of the connecting member in the first bundle of fibers (see fig. 3 of MacNeil).

	For claim 13, the modified MacNeil teaches the method of Claim 11, further comprising providing the retention feature with at least one arm that extends in the first direction away from the shaft (see fig. 5 of Chen).  

	For claim 14, the modified MacNeil teaches the method of Claim 13, further comprising forming the at least one arm substantially perpendicular to the shaft (see fig. 5 of Chen). 

	For claim 15, the modified MacNeil does not specifically disclose the method of Claim 13, further comprising forming the at least one arm at an acute angle relative to the shaft.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the arm of the modified MacNeil would be further modified wherein the at least one arm is formed at an acute angle relative to the shaft since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Further, as discussed in claim 1 above, Chen teaches the retention feature may comprise a variety of shapes and sizes.

	For claim 16, the modified MacNeil teaches the method of Claim 13, further comprising extending the at least one arm from the shaft in a direction away from the substrate (see position of the fastener relative to the molded soles in fig. 3 of MacNeil). 

	For claim 17, the modified MacNeil teaches the method of Claim 11, further comprising extending the shaft through a thickness of the first bundle of fibers (see fig. 5 of Chan). 

	For claim 18, the modified MacNeil teaches the method of Claim 11, further comprising at least partially covering the connecting member with the resin (see fig. 3 of MacNeil).

	For claim 19, the modified MacNeil teaches the method of Claim 11, wherein attaching the first bundle of fibers to the substrate includes attaching at least one of carbon fibers, boron fibers, glass fibers, and polymeric fibers to the substrate (see discussion for claim 11 above).

	For claim 20, the modified MacNeil teaches further comprising incorporating the sole structure of Claim 11 into an article of footwear (abstract of MacNeil). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732        


/SHARON M PRANGE/Primary Examiner, Art Unit 3732